Citation Nr: 0732981	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1954 to December 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision.  In April 2007, 
the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDINGS OF FACT

1.  In a rating decision dated in September 1984, the RO 
denied service connection for bilateral hearing loss and 
notified the veteran.  The veteran did not appeal this 
decision within one year of being notified.

2.  Additional evidence submitted since the September 1984 
decision is cumulative and redundant; and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.

3.  The preponderance of the evidence is against a finding 
that the veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The September 1984 decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 4005 (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1984); 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302, 20.1103. 

1.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.385, 20.302, 20.1103 (2007).

3.  Tinnitus was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in June 2004, October 2004, and 
April 2005, the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claims on appeal; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims. 
 In March 2006, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  
 
Regarding the veteran's request to reopen a claim of service 
connection for bilateral hearing loss, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  The June 2004 and April 2005 correspondences 
explicitly set forth the basis for the prior final denial as 
to the veteran's bilateral hearing loss claim, and apprised 
him of the elements of new and material evidence.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured and   the veteran has been 
medically evaluated in conjunction with his claims.  The 
duties to notify and assist have been met.

Analysis

Hearing Loss

The RO denied service connection for hearing loss in 
September 1984.  The basis of this denial was that there was 
no treatment for hearing loss shown in service, hearing was 
normal on the service discharge examination, and a 
contemporaneous  VA hearing examination reveled hearing 
acuity within normal limits, bilaterally.  The evidence of 
record at the time of the denial included VA hearing 
examination reports in March 1979 (noting that hearing acuity 
was within normal limits, bilaterally) and July 1984 
(including an impression of mild sensorineural high frequency 
hearing loss, not found on examination).  Audiometric 
examinations in 1979 and 1984 revealed hearing within normal 
limits.  

The veteran was informed of the September 1984 decision and 
he did not file a timely appeal.  Thus, the September 1984 
decision denying service connection for hearing loss is 
final.  38 U.S.C.A. § 4005 (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1984); 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302, 20.1103.   

In April 2004, the veteran sought to reopen his claim of 
service connection for hearing loss.  To reopen the claim, 
the veteran must submit new and material evidence.  See 38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Among the new evidence received since the September 1984 
rating decision are VA treatment records, which do not 
demonstrate hearing loss, and a February 2006 VA examination 
report which showed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
30
LEFT
25
25
25
30
30

Word recognition was 96 percent bilaterally.  The examiner 
noted bilateral hearing within normal limits for rating 
purposes.  

While this evidence is new, it is cumulative and redundant, 
and does not raise a reasonable possibility of substantiating 
the claim.  No evidence has been submitted showing current 
hearing loss and/or hearing loss in service.  Accordingly, 
the veteran's attempt to reopen his claim of entitlement to 
service connection for bilateral hearing loss fails.

Tinnitus

The veteran essentially contends that he has tinnitus related 
to service.  He specifically asserts that he was exposed to 
excessive noise levels on flight line during service without 
the benefit of ear protection.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For certain chronic disorders, including other organic 
diseases of the nervous system, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309. However, this presumption does not apply as 
discussed below.

The veteran currently has tinnitus as noted in the February 
2006 VA examination report.  However, service medical 
records, including the examination report at service 
discharge, are completely negative for any complaints of 
tinnitus.  The first complaint of tinnitus in the record was 
the July 1984 VA examination report which noted an impression 
of intermittent tinnitus, bilateral.  

VA afforded the veteran an audiological examination in 
February 2006 for which the claims folder was reviewed.  The 
examiner noted bilateral moderate intermittent (occurring 
weekly lasting for minutes) for 35 years.   Taking into 
account the evidence in the claims folder and examination of 
the veteran, the examiner found that the of type of tinnitus 
described occurred in the normal population and was not 
considered pathologic.  She opined that it was not likely 
that the disability was incurred in service.  

Based on the evidence, the Board finds that service 
connection for bilateral tinnitus is not warranted.  While 
the veteran currently has tinnitus, there is no competent 
medical evidence that it is related to service.  There was no 
indication of tinnitus during service and the first 
complaint/finding of such a disability was not until 1984, 
which is six years after service discharge.  VA afforded the 
veteran an audiological examination in March 1979, the report 
of which did not reflect complaints or findings of tinnitus.  
In the absence of demonstration of continuity of 
symptomatology, complaints of tinnitus six years after 
service is too remote from service to be reasonably related 
to service.  Additionally, there is no medical opinion 
providing a nexus between service and current disability.  In 
fact, the February 2006 VA examiner opined that tinnitus was 
not likely incurred in service.  Therefore, service 
connection for bilateral tinnitus is denied.   

The veteran has attributed his tinnitus to service; however, 
as a layperson, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Therefore, a preponderance of the evidence is against a 
finding that the veteran's tinnitus is related active 
service.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for bilateral hearing loss. 

Service connection for bilateral tinnitus is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


